DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an amendment filed on 11/12/2020.
Claims 1-22 are pending.  Applicant has amended claims 1, 22 and withdrawn claim 19.      	Claims 14-21 are withdrawn as non-elected group.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 22 are amended to recite “the aqueous alkaline solution has an equivalent molar ratio of nitrogen-containing compound to titanium-containing compound in a range of from about 100:1 to about 1:2”.  While there is support for “an amount of aqueous alkaline solution utilized is sufficient to provide an equivalent molar ratio of nitrogen-containing compound to titanium-containing compound in a range of from about 100:1 to about 1:2” (emphasis added) on Specification [0030], there is no support to recites the aqueous alkaline solution having an equivalent molar ratio of nitrogen-containing compound to titanium-containing compound in a range of from about 100:1 to about 1:2, as recited in claim 1.
Regarding dependent claims 2-13, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.


Response to Arguments
Applicant's arguments filed on 11/12/2020 have been fully considered and are persuasive.
In response to amendment regarding, “the aqueous alkaline solution has an equivalent molar ratio of nitrogen-containing compound to titanium-containing compound in a range of from about 100:1 to about 1:2”, it is agreed Praetorius and McDaniel, alone or in combination, would not meet the present claims. 
However, the amendment necessitates a new set of 35 U.S.C. 112(a) new matter rejection as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. . 
Praeteorius teaches a method of preparing a hydrolyzed pre-catalyst comprising:
a)    drying a silica support by heating the silica support to a temperature in a range of from about 150 °C to about 250 °C and maintaining the temperature of the silica support in the range of from about 150 °C to about 250 °C for a time period of from about 1 hour to about 24 hours to form a dried support (abstract, paragraph 0015);
b)    contacting the dried support and a titanium(IV) alkoxide to form a titanated support (abstract, paragraphs 0011-0012, 0018);
c)    drying the titanated support by heating the titanated support to a temperature in a range of from about 50 °C to about 200 °C and maintaining the temperature of the titanated support in the range of from about 50 °C to about 200 °C for a time period of from about 30 minutes to about 6 hours to form a dried titanated support (abstract, paragraphs 0026-0027);
c)      contacting the dried titanated support  (paragraph 0028);
e)  drying the hydrolyzed titanated support by heating the hydrolyzed titanated support to a temperature in a range of from about 50 °C to about 200 °C and maintaining the temperature of the hydrolyzed titanated support in the range of from about 50 °C to about 200 °C for a time period of from about 30 minutes to about 6 hours to form the hydrolyzed pre-catalyst (paragraph 0028).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        02/26/2021

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732